246 Ind. 365 (1964)
205 N.E.2d 160
BASSEMIER
v.
SARTORE, BY HIS NEXT FRIEND.
No. 19,592.
Supreme Court of Indiana.
Filed September 21, 1964.
Rehearing denied October 19, 1964.
Transfer denied March 16, 1965.
Rehearing on petition to transfer denied April 19, 1965.
Bamberger, Foreman, Oswald and Hahn, of Evansville, for appellant.
John H. Jennings and Harold M. Wilson, Sr., of Evansville, for appellee.
PER CURIAM.
Transfer denied. We do not, however, approve that portion of the Appellate Court opinion which states at p. 288 of 201 N.E.2d, p. ___ of 137 Ind., App. that it is said court's "... opinion that reasonable minded men would not have arrived at a verdict *366 different from that of the jury ...", for the reason that a court of appeal should not weigh the evidence but the only inquiry that can be made on appeal is whether the verdict or finding is supported by evidence of probative value.
Achor, J., not participating.
NOTE.  Reported in 205 N.E.2d 160.